Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2006/0222545 to Nam et al (Nam).
In Reference to Claim 1
Name teaches a scroll compressor, comprising: a casing (Fig. 5, 3) having a low pressure portion (Fig. 5, annotated by the examiner) and a high pressure portion (Fig. 5, annotated by the examiner); a refrigerant suction pipe (Fig. 5, 3a) that communicates with the low pressure portion and a refrigerant discharge pipe (Fig. 5, annotated by the examiner) that communicates with the high pressure portion; a drive motor (Paragraph 7) installed inside of the low pressure portion; an orbiting scroll (Fig. 5, annotated by the examiner) coupled to the drive motor to perform an orbiting motion; a non-orbiting scroll (Fig. 5, 10) engaged with the orbiting scroll to form a compression chamber; and a refrigerant guide (Fig. 5, 22) provided on the non-orbiting scroll to guide a refrigerant suctioned into the low pressure portion to be suctioned into the compression chamber wherein the non-orbiting scroll is provided with at least one guide protrusion that radially extends along a circumferential direction, wherein a suction guide protrusion (Fig. 5, 21) is recessed into the at least one guide protrusion by a predetermined depth (As showed in Fig. 5) in a direction toward a high/low pressure separation plate (Fig. 5, annotated by the examiner)
Nam shows a single guide protrusion only.  Nam does not show a plurality guide protrusion.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to duplicate the refrigerant guide.  According to MPEP 2144.04 VI B.  Duplication of parts:   Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.

Once there are plurality of guiding parts and protrusion are formed, obviously, the suction guide protrusion is formed between the plurality of guide protrusions adjacent to each other.
In Reference to Claim 2
Nam teaches the refrigerant guide (Fig. 5, annotated by the examiner) integrally extends from an outer circumferential surface of the non-orbiting scroll (As showed in Fig. 5)
In Reference to Claim 3
Nam teaches the high/low pressure separation plate (Fig. 5, annotated by the examiner) provided inside of the casing to separate an inside of the casing into the low pressure portion and the high pressure portion, wherein the refrigerant guide (Fig. 5, 22) is located between the refrigerant suction pipe (Fig. 5, 3a) and the high/low pressure separation plate, and wherein the refrigerant guide integrally extends from an outer circumferential surface of the non-orbiting scroll toward an inner circumferential surface of the casing (As showed in Fig. 5).
In Reference to Claim 4
Nam teaches the refrigerant guide (Fig. 5, 22) is spaced apart from the high / low pressure separation plate (Fig. 5, annotated by the examiner) by a predetermined interval (As showed in Fig. 5)
the high/low pressure separation plate provided inside of the casing to separate an inside of the casing into the low pressure portion and the high pressure portion, wherein the refrigerant guide is located between the refrigerant suction pipe and the high/low pressure separation plate, and wherein the refrigerant guide integrally extends from an outer circumferential surface of the non-orbiting scroll toward an inner circumferential surface of the casing.

Allowable Subject Matter
Claims 5-19 and 21-25 are allowed.

    PNG
    media_image1.png
    505
    540
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
The amendment of claim number 20-25 has been accepted.  The Claim Objection has been withdrawn.
Starting on Page 12, the Applicant argues the 35 USC 102 Claim rejection.  The Argument to Claims 1-19 and 21-25 are based on the amended claim.  Claims 1-4 are rejected based on the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/1/2022